6 N.Y.3d 802 (2006)
In the Matter of REGGIE CASWELL, Appellant,
v.
PATRICK O'FLYNN, as Sheriff of Monroe County Jail, Respondent.
Court of Appeals of the State of New York.
Submitted January 3, 2006.
Decided February 21, 2006.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies to the Court of Appeals from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5601). Motion for leave to appeal dismissed upon the ground that it does not lie to the Court of Appeals from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602).